It appeared by the testimony, that these boys in cornpany with others, went to the house of Mr. Montgomery Sunday evening, while the family were absent, and suecee(jecj jn climbing up a shed, and by that means were enabled to raise the window of the second story, and get . .. . ttltO the house.
Two women, who lived opposite, saw Davis come out of the house, and upon being afterwards taken and charged with the act, confessed and told where part of the goods could be found.
The proof being of that positive nature, no one could doubt their guilt.
William Davis was proved to be above fifteen years of age, and James M’Bride not yet fourteen by a few weeks.
The Recorder told the jury that the presumption of law was in favor of an infant under fourteen years of age, that under seven the law supposed the infant incapable to commit a crime. He is supposed to want discretion to judge between right and wrong ; but from that age to fourteen, the law still supposed him innocent, and in order to show his liability for crimes, it was necessary to prove his capacity, that it was the province of the jury to say, from all the evidence before .them, whether James M’Bride was guilty or not guilty : that he was present, *231and assisted in the felony, was satisfactorily proved, but whether liable on account of his tender years, was the o point for them to decide, no proof of his capacity or incapacity had yet been given ; the presumption was therefore in his favor up to the period the law supposed he has ,, . , , . . attained his capacity. • _
The jury passed upon the case, finding a verdict of guilty against William Davis, and not guilty, for M’Bride.
See the next case.